2020 UT App 29



               THE UTAH COURT OF APPEALS

                    MARY ELLEN ROBERTSON,
                          Appellee,
                             v.
                      MICHAEL STEVENS,
                          Appellant.

                             Opinion
                        No. 20170415-CA
                     Filed February 21, 2020

           Second District Court, Ogden Department
                The Honorable Ernest W. Jones
                        No. 154901439

             David W. Read, Attorney for Appellant
            Ben W. Lieberman, Attorney for Appellee

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
  in which JUDGES DAVID N. MORTENSEN and RYAN M. HARRIS
                         concurred.

CHRISTIANSEN FORSTER, Judge:

¶1     Michael Stevens appeals the denial of his petition
to modify the parties’ decree of divorce (the Decree); his request
for preliminary injunctive relief to enjoin the speech of his ex-
wife, Mary Ellen Robertson; and his request for leave to file
an amended petition to modify. We affirm.


                        BACKGROUND

¶2     Stevens and Robertson divorced in 2013, after eight
years of marriage. The parties entered into a stipulated
settlement agreement, which was incorporated into the
Decree entered on November 10, 2015. The Decree contained a
                       Robertson v. Stevens


limited nondisparagement clause, which stated that Robertson
“shall not tell third parties that (1) [Stevens] kicked her out of
the house, or (2) [Stevens] has stolen marital assets.” After
the Decree was entered, Robertson contributed a chapter to a
book about women and marriage. Stevens alleges that
Robertson, in the book chapter as well as on a blog and in an
online forum, disclosed private and confidential information
about Stevens and their marriage and made disparaging
comments about him.

¶3     Stevens filed a petition to modify the Decree, arguing that
Robertson’s “vast disparaging comments” constituted a
“material and substantial change in circumstances not
contemplated at the time of entry of the Decree.” Stevens did not
argue that Robertson’s communications were a violation of the
nondisparagement clause contained in the Decree but
specifically sought to “expand the parties’ [non]disparagement
clause in the Decree . . . based on the substantial new
information that has now come to light.” Stevens also requested
that the court enter a preliminary injunction to prevent
Robertson from further communicating any additional
confidential and disparaging statements and sought leave to
amend his petition to modify the Decree. Robertson opposed the
motion for preliminary injunctive relief and moved to dismiss
the petition to modify. The district court denied Stevens’s
motion for a preliminary injunction and granted Robertson’s
motion to dismiss the petition to modify. It also denied Stevens’s
motion for leave to amend his petition to modify. Stevens
appeals.


             ISSUE AND STANDARD OF REVIEW

¶4    We ultimately address only one issue in this case:
whether a district court has continuing jurisdiction to modify or
expand a stipulated, non-child-related nondisparagement clause


20170415-CA                    2                2020 UT App 29
                        Robertson v. Stevens


contained in a final decree of divorce. 1 “Whether a trial court has
subject matter jurisdiction presents a question of law, which this
Court reviews under a correction of error standard . . . .” Xiao
Yang Li v. University of Utah, 2006 UT 57, ¶ 7, 144 P.3d 1142
(quotation simplified).


                            ANALYSIS

¶5     “[T]he initial inquiry of any court should always be to
determine whether the requested action is within its
jurisdiction.” Varian–Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570
(Utah Ct. App. 1989). “[Q]uestions regarding subject matter
jurisdiction may be raised at any time because such issues
determine whether a court has authority to address the merits of
a particular case.” Housing Auth. v. Snyder, 2002 UT 28, ¶ 11, 44
P.3d 724. “When a matter is outside the court’s jurisdiction it
retains only the authority to dismiss the action.” Varian–Eimac,
767 P.2d at 570.

¶6      “Before a final judgment is entered, district courts have
broad discretion to reconsider and modify interlocutory
rulings.” Little Cottonwood Tanner Ditch Co. v. Sandy City, 2016 UT
45, ¶ 17, 387 P.3d 978. “But after a judgment is entered, the
district court’s power to modify the judgment is limited.” Id. If
this were not the case, “dissatisfied litigants could file endless
cycles of motions for reconsideration in an attempt to achieve a
better result.” Id. “The finality of judgments rule recognizes that
at some point, litigation must end.” Id.; see also State v. Rodrigues,
2009 UT 62, ¶ 13, 218 P.3d 610 (explaining that after a court has

1. After oral argument in this case, we invited the parties to
submit supplemental briefs devoted to the jurisdictional
question, and both parties took advantage of the opportunity to
submit such briefs.




20170415-CA                      3                 2020 UT App 29
                        Robertson v. Stevens


entered a final judgment, it “ordinarily loses subject matter
jurisdiction over the case”). These principles apply with as much
force in a divorce case as they do in any other case; indeed, we
have held that “[t]he doctrine of res judicata applies in divorce
actions.” See Throckmorton v. Throckmorton, 767 P.2d 121, 123
(Utah Ct. App. 1988).

¶7     However, in certain limited circumstances, usually
defined by statute or rule, courts may reconsider an order even
after entry of final judgment. See, e.g., Utah R. Civ. P. 60
(allowing the court to entertain post-judgment motions in
specific circumstances). In the family law context, our legislature
has given district courts the authority to revisit many of the
provisions contained in a typical divorce decree, including
provisions pertaining to child custody, child support, alimony,
property distribution, and debts. See Utah Code Ann. § 30-3-5(3)
(LexisNexis 2019) (“The court has continuing jurisdiction to
make subsequent changes or new orders for the custody of a
child and the child’s support, maintenance, health, and dental
care, and for distribution of the property and obligations for
debts as is reasonable and necessary.”); id. § 30-3-5(8)(i)(i) (“The
court has continuing jurisdiction to make substantive changes
and new orders regarding alimony based on a substantial
material change in circumstances not foreseeable at the time of
the divorce.”); id. § 78B-12-104 (2018) (“The court shall retain
jurisdiction to modify or vacate the order of [child] support
where justice requires.”). But no statute gives courts continuing
jurisdiction to revisit stipulated nondisparagement clauses
found in divorce decrees, at least where such clauses do not
concern children, and Stevens does not invoke rule 60 or any
other rule purporting to give a court the authority to alter a final
judgment.

¶8     Instead, and in the absence of authority grounded in
statute or rule, Stevens asserts that district courts have “broad
discretionary powers” to revisit the terms of a divorce decree.


20170415-CA                     4                 2020 UT App 29
                        Robertson v. Stevens


But Stevens cites no statute or common-law rule to support his
position that the court should be permitted to expand or add to a
stipulated nondisparagement clause contained in a final decree
of divorce. Indeed, common-law principles of continuing
jurisdiction generally pertain to the court’s power to enforce and
give effect to its orders. See, e.g., Little Cottonwood, 2016 UT 45,
¶¶ 24, 33 (acknowledging the courts’ inherent power to “enforce
a final judgment” and to make orders “necessary to carry out
and give effect to their decrees” (quotation simplified)). These
principles do not generally extend to modifying the substantive
rights of parties that have previously been agreed to or
adjudicated. See id. ¶¶ 21–35 (determining that common-law
principles could not be used to modify the parties’ substantive
water rights as previously adjudicated). And Stevens has not
pointed us to any common-law principles that might be
construed as an exception to these general rules.

¶9     Therefore, we determine that the district court lacked
jurisdiction to modify the nondisparagement clause in the
Decree. Because the district court lacked jurisdiction, it
“retain[ed] only the authority to dismiss the action.” Varian–
Eimac, 767 P.2d at 570. We therefore affirm the district court’s
dismissal of Stevens’s petition to modify.

¶10 We also conclude that the district court did not err in
denying Stevens’s request for a preliminary injunction or his
request for leave to amend his petition to modify. “A party
seeking a preliminary injunction must demonstrate, among other
things, a likelihood of success on the merits.” Munaf v. Geren, 553
U.S. 674, 690 (2008) (quotation simplified). Stevens had no
possibility of succeeding on the merits of his injunction request
within this divorce action because the court lacked continuing
jurisdiction     to   modify     or    expand    the     stipulated
nondisparagement clause in the Decree. Likewise, any
amendment of his petition to modify would have been futile
because the court lacked jurisdiction to consider the petition. See


20170415-CA                     5                 2020 UT App 29
                       Robertson v. Stevens


Hudgens v. Prosper, Inc., 2010 UT 68, ¶ 15, 243 P.3d 1275
(explaining that a district court does not exceed its discretion by
denying leave to amend a complaint where amendment would
be futile).


                         CONCLUSION

¶11 Because the district court lacked jurisdiction to address
Stevens’s petition to modify the stipulated nondisparagement
clause in the Decree, the court did not err in dismissing the
petition. It also did not err in denying Stevens’s request for an
injunction to restrain Robertson’s speech or his request for leave
to amend his petition to modify. Accordingly, we affirm.




20170415-CA                     6                2020 UT App 29